ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Odyssey International, Inc.                  )      ASBCA Nos. 60575, 60576
                                             )
Under Contract No. W912BU-11-C-0036          )

APPEARANCES FOR THE APPELLANT:                      H. Burt Ringwood, Esq.
                                                    Ryan C. Bullock, Esq.
                                                     Strong & Hanni Law Firm, PC
                                                     Sandy, UT

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    James D. Mirynowski, Esq.
                                                    Amanda G. Phily, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Philadelphia

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 29 August 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60575, 60576, Appeals of Odyssey
International, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals